 1   Bountiful Law, PLLC
     4620 200th Street SW, Ste D
 2   Lynnwood, WA 98036
 3   Telephone: (425) 775-9700
     Facsimile: (425) 645-8088
 4

 5
                           IN THE UNITED STATES BANKRUPTCY COURT
 6                        FOR THE WESTERN DISTRICT OF WASHINGTON
 7

 8
      In re:                                            Chapter 11
 9
      V.S. INVESTMENT ASSOC., LLC,                      NO. 20-11541
10

11
                                                        PROOF OF SERVICE
12

13                        Debtor(s).
14

15

16                                     PROOF OF SERVICE BY MAIL
17
     I, Karryn Meeker , declare that I am a resident of or employed in the County of Snohomish, State
18   of WA . My address is Lynnwood, WA . I am over the age of eighteen years of age and am not a
     party to this case.
19
20   On July 1, 2020, I served Debtor’s Statement in Response to Order Scheduling Case Management
     Conference on the parties listed below, by placing true and correct copies thereof enclosed in a
21   sealed envelope with postage thereon fully prepaid, in the United States Mail at Lynnwood
     WA addressed as follows:
22
      All Creditors and parties requesting notice in the attached mailing matrix for noticing for case
23    #20-11541 maintained by the bankruptcy court clerk for the Wester District of Washington –
      Seattle; and
24

25    Office of the Attorney General, Bankruptcy and Collections Unit, 800 Fifth Avenue, Suite 2000
      Seattle, WA 98104
26
       Proof of Service
                                                                     Bountiful Law, PLLC
27                                                                  4620 200th St. SW, Ste D
                                                                     Lynnwood, WA 98036
28                                                             (425)775-9700; Fax (425)633-2465



     Case 20-11541-CMA          Doc 37-1     Filed 07/01/20     Ent. 07/01/20 16:13:32        Pg. 1 of 4
 1
      United States Attorney's Office, Attn: Bankruptcy Assistant, 700 Stewart Street, Suite 5220
 2    Seattle, WA 98101
 3
      Internal Revenue Service, 915 Second Ave., MS243, Seattle, WA 98174
 4
      King County Treasury, Attn: Linda Crane Nelsen, 500 - 4th Avenue, #600, Seattle, WA 98104-
 5    2387
 6
     I declare under penalty of perjury that the foregoing is true and correct, and that this declaration
 7   was executed on July 1, 2020.
 8
       /S/ Karryn Meeker
 9    Signature

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
       Proof of Service
                                                                      Bountiful Law, PLLC
27                                                                   4620 200th St. SW, Ste D
                                                                      Lynnwood, WA 98036
28                                                              (425)775-9700; Fax (425)633-2465



     Case 20-11541-CMA          Doc 37-1      Filed 07/01/20     Ent. 07/01/20 16:13:32        Pg. 2 of 4
Label Matrix for local noticing        Bountiful Law PLLC                           V S Investment Assoc LLC
0981-2                                 4620 200th St SW Ste D                       4415 Priest Point Dr. NW
Case 20-11541-CMA                      Lynnwood, WA 98036-6607                      Marysville, WA 98271-6814
Western District of Washington
Seattle
Wed Jul 1 10:52:00 PDT 2020
U.S. Bankruptcy Court                  Ahmet amd Stephanie Gurbuz                   Alpine Homes NW LLC
700 Stewart St, Room 6301              500 106th Ave NE                             24106 7th Ave SE
Seattle, WA 98101-4441                 Unit 3101                                    Bothell, WA 98021-9309
                                       Bellevue, WA 98004-8691


Arnie Willig                           BRMK Lending LLC                             BRMK Lending LLC
Hacker & Willig, PLLC                  1420 5TH AVE STE 2000                        c/o RSC Corporation
520 Pike Street, Suite 2500            Seattle, WA 98101-1348                       1201 3rd Ave Ste 3400
Seattle, WA 98101-4083                                                              Seattle, WA 98101-3268


City of Seattle                        City of Seattle                              City of Seattle
Department of Finance                  Dept of Planning and Dev                     Treasury Dept A/R
700 Fifth Avenue #4250                 700 5th Ave Suite 1800                       PO Box 94626
Seattle, WA 98104-5020                 Seattle, WA 98104-5023                       Seattle, WA 98124-6926


Cyan Funding LLC                       Department of Transportation                 (p)WA STATE DEPT OF LABOR & INDUSTRIES
3000 Northup Way                       State of Washington                          BANKRUPTCY UNIT
Suite 100                              PO Box 47300                                 PO BOX 44171
Bellevue, WA 98004-1446                Olympia, WA 98504-7300                       OLYMPIA WA 98504-4171


Dept. of Justice Tax Division          Ecocline Exc. & Utilities LLC                First Financial Northwest Bank
PO Box 683                             13822 NE 80th St                             PO Box 360
Ben Franklin Station                   Redmond, WA 98052-4040                       Renton, WA 98057-0360
Washington, DC 20044-0683


Helsell & Fetterman                    INTERNAL REVENUE SERVICE                     (p)INTERNAL REVENUE SERVICE
1001 Fourth Ave                        SPECIAL PROCEDURES                           CENTRALIZED INSOLVENCY OPERATIONS
Suite 4200                             915 1st AVE                                  PO BOX 7346
Seattle, WA 98154-1154                 M/S 244                                      PHILADELPHIA PA 19101-7346
                                       Seattle, WA 98104

Internal Revenue Service               Jacob Stelmarkh                              James H Allendoerfer
CIO                                    10405 3rd Ave SE                             1322 Avenue D
PO BOX 7346                            Everett, WA 98208-3958                       Snohomish, WA 98290-1746
Philadelphia, PA
19101-7346

Joseph Stelmarkh                       King County Attorney                         King County Treasury Operation
10405 3rd Ave SE                       King County Courthouse                       500 Fourth Avenue
Everett, WA 98208-3958                 516 Third Avenue Rm W554                     Room 600
                                       Seattle, WA 98104-2362                       Seattle, WA 98104-2340


PBRELF I, LLC                          PMT Solutions LLC                            Paul Fedoroy
1420 5th Ave Ste 2000                  2330 130th Ave NE Ste 101                    2227 Merchant Way
Seattle WA 98101-1348                  Bellevue, WA 98005-1756                      Everett, WA 98208-2431


                Case 20-11541-CMA   Doc 37-1     Filed 07/01/20        Ent. 07/01/20 16:13:32     Pg. 3 of 4
Paul Greben                                          Sandler Architects LLC                               Seattle City Attorney’s Office
24106 7th Ave SE                                     927 Rainier Ave S.                                   701 Fifth Avenue
Bothell, WA 98021-9309                               Seattle, WA 98144-2839                               Suite 2050
                                                                                                          Seattle, WA 98104-7095


Seattle Dept of Construction                         Seattle Dept of Transportation                       Seattle Public Utilities
and Inspections                                      PO Box 34996                                         700 5th Avenue
700 5th Avenue                                       Seattle, WA 98124-4996                               Seattle, WA 98104-5004
Suite 2000
Seattle, WA 98104-5070

Serhiy Pashchuk                                      Snohomish County PUD                                 Snohomish County Treasurer
29759 3rd Ave S                                      PO Box 1107                                          3000 Rockefeller Ave
Federal Way, WA 98003-3618                           Everett, WA 98206-1107                               M/S 501
                                                                                                          Everett, WA 98201-4071


State of Wa DOR                                      Stay Cool AC & Heating                               Stuart Heath
PO Box 4400                                          29759 3rd Ave S                                      Elliott Bay Asset Solutions
Olympia, WA 98501-0400                               Federal Way, WA 98003-3618                           2535 152nd Avenue NE
                                                                                                          Suite B2
                                                                                                          Redmond, WA 98052-5537

United States Attorney                               United States Trustee                                Valentin & Viktoriya Stelmakh
Attn: Bankruptcy Assistant                           700 Stewart St Ste 5103                              4415 Priest Point Dr. NW
700 Stewart Street, Room 5220                        Seattle, WA 98101-4438                               Marysville, WA 98271-6814
Seattle, WA 98101-4438


Veristone Funding LLC                                Washington Attorney General                          Brad L Puffpaff
6725 116th Avenue NE                                 Bankruptcy & Collections                             Bountiful Law, PLLC
Suite 210                                            800 Fifth Avenuem, Suite 2000                        4620 200th Street Sw
Kirkland, WA 98033-8455                              Seattle, WA 98104-3188                               Suite D
                                                                                                          Lynnwood, WA 98036-6607



                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Dept of Labor & Industries                           Internal Revenue Service                             (d)Internal Revenue Service
PO Box 44170                                         ACS Support                                          Insolvency Section
Olympia, WA 98504                                    PO Box 24017                                         PO Box 21125
                                                     Fresno, CA 93779                                     Philadelphia, PA 19114




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)BRMK Lending, LLC                                 (u)Courtesy NEF                                      End of Label Matrix
                                                                                                          Mailable recipients    47
                                                                                                          Bypassed recipients     2
                                                                                                          Total                  49

                Case 20-11541-CMA               Doc 37-1       Filed 07/01/20         Ent. 07/01/20 16:13:32            Pg. 4 of 4
